PER CURIAM.
This is an appeal of an order of the county, judge’s court striking plaintiffs’ complaint.
The parties to this action and the relief sought are the same as in appeal No. 64-879, King et al. v. King et al., Fla.App.1965, 178 So.2d 35, (Opinion filed August 17, 1965, not yet reported).
In light of our holding in that case, the order appealed in this case is affirmed. The affirmance must not be construed as a decision on the merits nor as in any way affecting or influencing the proceedings ordered in King et al. v. King et al., supra.
Affirmed.